Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method comprising forming conductive line,  with regions of dielectric material, (Briggs, 2018/0315654; Chinthakindi et al., 2008/0173981; Tan, 2019/0115441), it fails to teach either collectively or alone, wherein a height that is greater than a height of the regions of dielectric material; selectively patterning the regions of dielectric material, leaving at least one dielectric remnant region and exposing a portion of a top surface of the underlying layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #1-17, 19-21 are allowed.
Claim #1 
A height that is greater than a height of the regions of dielectric material; selectively patterning the regions of dielectric material, leaving at least one dielectric remnant region and exposing a portion of a top surface of the underlying layer.
Claim #9
Forming conductive lines on the underlying layer to a height greater than a height of the at least one dielectric remnant region, after selectively patterning the dielectric material, with at least one conductive line being formed on a respective dielectric remnant region.
Claim #17
The first conductive line, between the respective first conductive line and the underlying layer, wherein the at least one additional conductive line is formed on the underlying layer without an intervening dielectric layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
01/14/2022
/ZANDRA V SMITH/
     Supervisory Patent Examiner, Art Unit 2816